Citation Nr: 1433730	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-35 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for enlarged prostate.  

2.  Entitlement to service connection for an upper respiratory illness.  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the lumbar spine, for the period from September 7, 2006, to May 3, 2007.  

4.  Entitlement to a rating in excess of 20 percent for degenerative changes of the lumbar spine, for the period from May 4, 2007.  

5.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.  

6.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  

In September 2012 the Veteran testified before the undersigned during a video-conference Board hearing.  A transcript of the hearing has been associated with the claims file.  Subsequently, the Veteran and his representative twice submitted additional information and evidence in September 2012 with a signed waiver of the newly-submitted evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).  

The Board notes that during the course of this appeal the Veteran was granted a staged rating for his back disability in a May 2008 rating decision and that service connection for hemorrhoids was granted in an April 2012 rating decision.  Therefore, the issues on appeal have been recharacterized as stated on the title page.  

The issues of entitlement to service connection for enlarged prostate and for upper respiratory illness, and entitlement to TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  For the period from September 7, 2006, to May 3, 2007, the evidence of record shows that the Veteran's degenerative changes of the lumbar spine were not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or by incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past twelve months.  

2.  For the period from May 4, 2007, the evidence of record shows that the Veteran's degenerative changes of the lumbar spine were not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or by favorable ankylosis of the entire thoracolumbar spine or by incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past twelve months.  

3.  The evidence of record does not show that the Veteran has moderate incomplete paralysis of the sciatic nerve in the right lower extremity.  

4.  The evidence of record does not show that the Veteran has moderate incomplete paralysis of the sciatic nerve in the left lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative changes of the lumbar spine, for the period from September 7, 2006 to May 3, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5242 (2013).  

2.  The criteria for a rating in excess of 20 percent for degenerative changes of the lumbar spine, for the period from May 4, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5242 (2013).  

3.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).  

4.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in September 2006 and July 2007.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his back and radiculopathy claims, and identified the Veteran's duties in obtaining information and evidence to substantiate these claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).  

The Board notes that this correspondence was sent to the Veteran before he filed his current claims for increase in May 2008.  Historically, service connection was granted for lumbar spondylosis and radiculopathy in a March 2007 rating decision.  An initial 10 percent disability rating was awarded, effective September 7, 2006.  In May 2007, the Veteran filed what he termed a request for reconsideration of this initial rating along with the submission of new medical evidence.  In a May 2008 rating decision, the RO then increased the disability rating for degenerative changes of the lumbar spine to 20 percent, effective May 4, 2007.  It also granted service connection for radiculopathy of the right and left lower extremities and awarded separate initial disability ratings of 10 percent for each extremity, effective September 7, 2006.  Later in May 2008 the Veteran filed his current claim for increase for the back and radicular disabilities.  

In Buie v. Shinseki, 24 Vet App. 242 (2010), the Court indicated that, because statements were submitted within one year of the corresponding RO decision, the Board should have considered whether the statements included the submission of new and material evidence as outlined in 38 C.F.R. § 3.156 (b) (new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim pending at the beginning of the appeal period).  In this case, because the Veteran submitted new and material evidence in May 2007 regarding his lumbar and radicular disabilities, the Board finds that no final decision regarding the grant of service connection and the award of an initial disability rating had been rendered when he filed his current claims for increase.  Id. at 251-52.  

As the claims decided herein were more than substantiated in that they were proven when service connection was granted, the purpose that the notice is intended to serve has been fulfilled and no additional notice is required for these claims.  Dingess, 19 Vet. App. at 490-91.  Pursuant to Dingess, an additional notice as to disability ratings and effective dates was provided in the correspondence dated in September 2006 and July 2007.  In addition, since the higher initial rating claims for the lumbar spine and each lower extremity are "downstream" issues from that of service connection, notice pursuant to the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was never required for these issues.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In addition, the Veteran has not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

The duty to assist also has been fulfilled as medical records relevant to these matters from VA, private providers, and the Social Security Administration (SSA) have been requested or obtained and the Veteran has been provided adequate VA examinations for the disabilities adjudicated herein.  Records from the SSA indicate that the Veteran was granted disability benefits for his back disability in a September 1996 decision by an administrative law judge.  According to a January 2012 note in the claims file, the Veteran's medical records from the SSA have been destroyed and, thus, could not be associated with the Veteran's claims file.  

Furthermore, the Veteran was given the opportunity to present oral testimony in support of his claim at a September 2012 video conference Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the Board's review of the hearing transcript reveals that the Veterans Law Judge who conducted the September 2012 Board hearing complied with these duties.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims decided herein without prejudice to the Veteran.  

Therefore, in view of the foregoing discussion, the Board concludes that the Veteran has had an adequate opportunity to present evidence and argument in support of his claims.  VA has fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand of these claims, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board, therefore, will proceed with the adjudication of this appeal.  

Increased Ratings - Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), such as occurred with the Veteran's back and radiculopathy claims, remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms - not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  


Back

The Veteran seeks an increase in his staged ratings for degenerative changes of the lumbar spine.  As noted above, service connection was granted for lumbar spondylosis and radiculopathy in a March 2007 rating decision and an initial 10 percent disability rating was awarded, effective September 7, 2006.  In a May 2008 rating decision, the RO increased the disability rating for degenerative changes of the lumbar spine to 20 percent, effective May 4, 2007.  Later in May 2008 the Veteran filed his current claim for increase.  He contended there were days he could hardly get stand or move due to pain and claimed he should be rated at 100 percent and awarded a TDIU.  

His lumbar spine disability has been rated pursuant to Diagnostic Code 5242.  Diagnostic Code 5242 is for rating degenerative arthritis of the spine.  The regulations used to evaluate diseases and injuries of the spine are evaluated under the provisions of the General Rating Formula for Diseases and Injuries of the Spine.  

The General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent disability rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is warranted upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is warranted upon a showing of unfavorable ankylosis of the entire spine.  

A note after the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

Note (5) defined unfavorable ankylosis as a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under current regulations intervertebral disc syndrome (IVDS) can be evaluated under either the Rating Formula for Rating IVDS Based on Incapacitating Episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in the higher evaluation.  Under the IVDS rating formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent rating can be assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) after the Diagnostic Code explains that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

A March 2000 private X-ray study showed very minimal asymmetry to posterior bulging L5/S1 into the right paraceptral area, spondylosis with general disc bulging at L4, and no focal herniation.  

Private medical records noted a lumbar epidural steroid nerve block as early as May 2000 for back and bilateral leg pain.  

Private treatment records from the Newbern Medical Clinic dated from January 2005 to June 2008 show treatment for lower back pain radiating to the lower extremities and muscle spasms.  

An April 2005 private medical record noted the Veteran was seen for back pain after falling out the back door over the weekend and his back was sore.  

The Veteran underwent a VA examination in February 2007.  He complained of low back pain, decreased range of motion, inability to lift heavy objects, and right lower extremity radiculopathy.  He told the examiner that he could only walk a few blocks, but did not require the use of a walker, cane, or wheelchair.  He rated what he termed his constant sharp and dull pain as a 7 or 8 on a scale from 1 to 10.  He also complained of fatigability, functional impairment, lack of endurance, and limitation with repetition.  He also noted daily flare-ups from the activities of daily living.  There were no related bowel, bladder, or erectile dysfunction issues.  No incapacitating episodes were noted for the past 12 months.  

On examination, the Veteran was noted with normal posture with diffuse paraspinal tenderness.  Range of motion measurements for the lumbar spine were as follows: flexion to 80 degrees, extension to 30 degrees, and bilateral lateral flexion and bilateral lateral rotation to 30 degrees.  There was no change following repetitive exercises.  Diffuse spasm was noted as well as pain with movement and fatigue with movement.  An X-ray study of the lumbar spine showed mild degenerative disc disease at the L5-S1 level.  Diagnosis was lumbar spondylosis with radiculopathy.  

A March 2007 VA medical record noted results of an imaging study done in February 2007.  Marked space narrowing at the L5-S1 level was compatible with degenerative disc disease.  A small posterior subluxation of L5 over S1 was noted with marginal osteophytes at other levels.  Otherwise, the remainder of the vertebral body heights and alignment were normal.  A neurological examination showed pain on palpation in the lower lumbar spine and adjacent musculature.  Degenerative disc disease of the lumbar spine was noted as stable with the Veteran on pain medication.  

An April 2007 private medical record noted the Veteran complained of severe lower back pain and right sciatica.  His diagnosed lumbar radiculitis/radiculopathy was observed as gradually progressive over time to the point that it was intolerable.  He was to be referred for spine surgery.  Range of motion measurements were as follows: flexion to 62 degrees; extension to 26 degrees; right lateral bending to 14 degrees; left lateral bending to 18 degrees; right rotation to 15 degrees; and left rotation to 17 degrees.  The paravertebral muscles were noted to be tight in the right paravertebral area.  (The Board notes that this new and material evidence was submitted on May 4, 2007, when the Veteran requested reconsideration of his initial rating for a back and radiculopathy disorder.)  

According to a July 2007 private medical record the Veteran was diagnosed with lumbar radiculitis/radiculopathy.  Paraspinous muscle spasms were noted, the Veteran arose with slight difficulty, and there was a positive straight leg raising test on the left.  

In an August 2007 signed statement, the Veteran contended that he had been unable to work since 1996 because of his back and spent all of his time at home because he could not drive.  He also said that some days he could not get off the floor because of back pains and muscle spasms.  

Correspondence dated in July 2008 from a private nurse practitioner noted that the Veteran had been a patient of a private clinic since January 2005 and had been treated for chronic back pain.  She noted that pain management and the use of a TENS unit had lowered his use of pain medication to achieve some relief.  

Private medical records from the Pain Center in Dyersburg, Tennessee, dated from October 2009 to December 2011 revealed that the Veteran had received injections in his lower back and medications to relieve pain.  A November 2009 record noted that the Veteran only got minimal relief from use of a TENS unit and that he also complained of muscle spasms.  An October 2010 record noted the Veteran's complaint that his lumbar and thoracic back pain was worsening and caused him to be able to do less activity.  He also complained of muscle spasms.  A November 2011 sensory conduction study noted the Veteran complained of lower back pain and aching, burning, numbness and tingling to both lower extremities.  A December 2011 record noted that the Veteran stated medications and injections were helpful in relieving chronic pain.  It also was noted that the lumbar paraspinal muscles manifested tenderness and there was decreased lumbar flexion.  

A June 2010 VA medical record noted that a MRI scan of the back done the previous year showed degenerative joint disease of the lumbar spine.  It was also noted that the Veteran had been in a motorcycle accident in 1994 and injured his right ankle which did not heal properly.  It would like to the point where he could not walk.  

The Veteran underwent a VA examination in March 2012.  Diagnosis was degenerative disc disease of the lumbar spine with bilateral radiculopathy with no IVDS.  The examiner noted conservative treatment, including injections, but no surgery and that the Veteran had difficulty with daily activities secondary to pain.  The Veteran complained that flare-ups made walking, standing, sitting and working difficult.  

Range of motion measurements were as follows: forward flexion to 80 degrees with objective evidence of painful motion beginning at 60 degrees; extension to 20 degrees with objective evidence of painful motion beginning at 20 degrees; and bilateral lateral flexion and bilateral lateral rotation to 20 degrees with objective evidence of painful motion beginning at 20 degrees, except that objective evidence of painful motion with left lateral flexion began at 2 degrees.  Repetitive use testing showed the same results with no additional limitation in range of motion of the thoracolumbar spine.  However, functional loss or impairment were noted; namely, pain on movement and less movement than normal.  There was no localized tenderness or pain to palpation, guarding, or muscle spasms of the thoracolumbar spine.  

The March 2012 VA examiner found no neurologic abnormalities related to the spine besides mild radiculopathy of the lower extremities.  For example, there were no bowel or bladder problems.  

During his September 2012 Board hearing, the Veteran testified that for the past 3 or 4 years he had gone to a pain doctor once a month and got injections so he could function.  He felt that his lumbar spine and radiculopathy was getting worse the older he got.  See, hearing transcript at p. 3.  He also denied that his back had worsened since his last VA examination in March 2012, but he criticized the way VA examinations are conducted because he thought they do not provide a "good fair picture" of what it's like to work on cars in the Veteran's driveway (which he did as a self-employed part-time job at home to supplement his income).  Id. at pp. 6-7.  He testified that because of his back condition, he avoided certain movements if possible.  When he did have an episode it was sometimes necessary that he stop what he was doing and try to do an exercise to see if that would help relieve his pain.  Id. at pp. 8-9.  

Based on the evidence of record, the Board finds that neither an initial rating in excess of 10 percent, for the period from September 7, 2006, to May 3, 2007, nor a rating in excess of 20 percent for the period from May 4, 2007, is warranted.  The record clearly indicates that the Formula for Rating IVDS Based on Incapacitating Episodes is inapplicable to the present case as there is no evidence that the Veteran's lumbar spinal disease ever resulted in "incapacitating episodes" as defined by VA regulations.  The Veteran has not been ordered to bed rest by a physician for any length of time.  As noted above, "incapacitating episodes" require bed rest prescribed by a physician.  The Veteran recently testified to regular incapacitating episodes occurring when the Veteran worked on automobiles at his residence.  Id. at p. 7.  However, he did not testify that this rest was ordered by a physician and there is no medical or lay evidence to such effect.  

When the evidence of record is reviewed under the General Rating Formula set forth above, the Board finds that a higher 20 percent rating is not warranted for the first period on appeal.  Specifically, none of the records reflect that the Veteran's flexion of the thoracolumbar spine was greater than 30 degrees but not greater than 60 degrees.  In fact, the February 2007 VA examination measured flexion as to 80 degrees, and the combined range of motion of the thoracolumbar spine as 230 degrees, thus meeting the criteria for a 10 percent rating but no more.  

For the period of appeal beginning on May 4, 2007 (to include medical evidence submitted on that date), when the evidence of record is reviewed under the General Rating Formula, the Board finds that a higher 40 percent rating is not warranted for the staged rating representing the second period on appeal.  Specifically, none of the records reflect that the Veteran's flexion of the thoracolumbar spine was limited to 30 degrees or less or that there is favorable ankylosis of the entire thoracolumbar spine.  In fact, in the March 2012 VA spinal examination of record, forward flexion was measured to 80 degrees, but with objective evidence of painful motion beginning at 60 degrees.  In addition an April 2007 private measurement showed flexion to 62 degrees with evidence that the paravertebral muscles were tight in the right paravertebral area.  These measurements do not entitle the Veteran to a disability rating in excess of his current 20 percent disability rating.  The evidence does not reflect that the Veteran had limitation of flexion to 30 degrees or less.  Nor is there any evidence the Veteran has favorable ankylosis of the entire thoracolumbar spine.  Thus, the medical evidence of record clearly shows the Veteran is not entitled to a higher rating for his lumbar spine disability on the basis of limitation of motion for the period since May 4, 2007.  

The Board acknowledges that the Veteran has repeatedly complained of pain associated with his lumbar spine disability.  The Board has considered the Veteran's statements with regard to his lower back disability, and the medical evidence, which shows subjective complaints of low back pain.  However, the evidence is insufficient, in either time period, to show that the Veteran's back pain has resulted in additional functional limitation comparable to the next-higher rating under Diagnostic Code 5242.  

Thus, for the period from September 7, 2006 to May 3, 2007, the Board finds that the Veteran's limitation of motion is not shown that more nearly approximated or rose to the level of forward flexion greater than 30 degrees but not greater than 60 degrees, or shown a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

For the period from May 4, 2007, the Board finds that limitation of motion is not shown that represents forward flexion to 30 degrees or favorable ankylosis of the entire thoracolumbar spine as envisioned by the rating schedule.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Veteran did not demonstrate additional limitation of motion from pain, swelling, fatigue, and weakness.  Specifically, the March 2012 VA examiner considered the effect of repetitive motion and noted that repeated motion did not result in further limitation of motion.  As the February 2007 and March 2012 VA examinations considered the results of painful motion, and the most recent examination showed that there was no additional limitation of motion due to pain, an increased evaluation based on functional loss is not warranted.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board also has considered whether an increased or separate rating is warranted based upon a showing of a neurological disability related to the spine besides those already granted for radiculopathy of the lower extremities.  However, the Board notes that there is no indication in the evidence reviewed above of bowel or bladder impairment associated with the Veteran's lumbar spine disorder.  

The Veteran is entitled to be rated under the code that allows the highest possible evaluation.  Schafrath, 1 Vet. App. at 589.  After reviewing all pertinent provisions, however, the Board can find no basis on which to assign a higher or separate disability rating related to his lumbar spine disability.  The preponderance of the evidence is against a disability rating higher than 20 percent for the Veteran's degenerative changes of the lumbar spine.  

The Board has considered whether a further staged rating is appropriate; however, in the present case, the Veteran's symptoms remained relatively constant throughout the course of the two different time periods on appeal and as such another staged rating is not warranted.  Fenderson, 12 Vet. App. at 126.  Thus, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

Lower Extremities 

The Veteran seeks higher ratings for his initial evaluations awarded for radiculopathy of both his right and left lower extremities.  As noted above, service connection has been granted for lumbar spondylosis and radiculopathy in a March 2007 rating decision and an initial 10 percent disability rating was awarded, effective September 7, 2006.  In a May 2008 rating decision, the RO granted service connection for radiculopathy of the right and left lower extremities and awarded separate initial disability ratings of 10 percent for each extremity, effective September 7, 2006.  Later in May 2008 the Veteran filed his current claims for increase contending he should be entitled to higher ratings.  

The Veteran's radiculopathy disabilities are rated currently pursuant to Diagnostic Code 8520 for rating the sciatic nerve.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis of the sciatic nerve, with marked muscle atrophy.  An 80 percent rating requires complete paralysis of the sciatic nerve with foot dangles and drops, no active movement possible of muscles below the knee, and flexion of knee weakened or very rarely lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

A March 2000 private medical record noted back pain radiating to the right lower extremity with some muscle spasm and numbness and tingling.  A dull, throbbing and achy pain was worse with bending and standing.  

An April 2000 private medical record noted that the Veteran had undergone an EMG nerve conduction study that was consistent with L5 radiculopathy on the right.  A subsequent lumbar stabilization program had no significant benefits.  It was noted that the Veteran continued to complain of back pain with radicular symptoms to the right lower extremity.  He was referred for an epidural injection.  Subsequent April 2000 private medical records noted lower back pain radiating into the left leg and lumbar radiculopathy.  

Private medical records noted a lumbar epidural steroid nerve block as early as May 2000 for back and bilateral leg pain.  

A December 2002 private medical record noted pain and numbness in the right anterior thigh with some difficulty moving right leg and walking.  The Veteran complained that pain in his back and both hips caused him to drag his right leg.  It was noted that a MRI scan two years before showed bulging discs at the L2, L3, and L4 levels.  It also was noted that the Veteran said he usually had numbness in the leg, but both legs had good sensation.  Reflexes of right knee and Achilles were decreased.  

A November 2004 private medical record noted complaints of back pain.  The Veteran told the examiner it felt like needles in the lower back and both hips, his legs ached, and he could not sleep.  On examination there was no edema of the lower extremities and sensation was intact.  

October and November 2006 private medical records noted treatment for numbness and pain in an area of the right thigh.  

The Veteran underwent a VA examination in February 2007.  He complained of right lower extremity radiculopathy and weakness in the right lower extremity.  On examination, he was found to have normal posture with a right lower extremity limp.  Motor examination of the lower extremities showed 4/5 motor strength.  He also had non-dermatonal sensory loss and his reflexes were noted as 1+.  There was a positive Lashgue sign at 60 degrees for the right lower extremity.  Diagnoses included lumbar spondylosis and lumbar radiculopathy.  

A March 2007 VA medical record noted full range of motion of the lower extremities.  

An April 2007 private nerve conduction and electromyography study showed the right lower extremity had a definite L5 radiculopathy.  

An April 2007 private medical record noted paresthesia and sciatic type pain in the right lower extremity since an in-service fall.  Muscle atrophy was noted four inches above the patella on the right along with a half-inch of right calf atrophy.  Tenderness over the sacrosciatic notch on the right and tenderness over the motor points of the right lower extremity were noted.  Knee and ankle jerk reflexes were normal and symmetrical, but the medial hamstring reflex on the right was diminished.  Sensory examination indicated diminished sensibility to pinprick on the right foot dorsum.  

According to a July 2007 private medical record the Veteran was diagnosed with lumbar radiculitis/radiculopathy.  There was diminished sensation to pin prick in the dorsum of both feet and the medial hamstring reflex bilaterally was diminished, but deep tendon reflexes were intact and symmetrical.  

An October 2010 private medical record noted the Veteran's complaint that his lower back pain radiated intermittently to his lower extremities.  

A February 2011 VA medical record noted that the Veteran complained of cramps in his feet that made him unable to walk in the morning and that such was worse in the past six months to a year.  

A November 2011 private sensory conduction study noted a presumptive diagnosis of lumbosacral plexopathy without motor deficit with the Veteran complaining of aching, burning, numbness and tingling in his bilateral lower extremities.  

The Veteran underwent a VA examination in March 2012.  According to the report of examination, the following nerve roots were involved in the radiculopathy of both lower extremities involving the sciatic nerve: L4, L5, S1, S2, and S3.  The VA examiner noted mild intermittent pain in both lower extremities; mild paresthesias and/or dysesthesias in both lower extremities; mild numbness in both lower extremities; and mild radiculopathy in both lower extremities.  It also was noted that the Veteran occasionally used a brace.  

Muscle strength of the lower extremities was measured as normal with no muscle atrophy.  Reflexes of the knees and ankles were normal.  Sensory examination showed normal light touch for bilateral thighs and knees, but decreased sensation for the bilateral toes, ankles, feet and lower legs.  Straight leg raising test was negative.  

During his September 2012 Board hearing, the Veteran testified that the radiculopathy manifested as a tingling, burning sensation that was "excruciating."  It did not allow him to either sit still or be comfortable.  Id. at p. 14.  He referred to his most comfortable place as his "Elvis" move, or straight on the floor with his feet elevated on the bed.  He said that he would put his hands on his hips and lift his feet and try to "dance."  He also testified that pain usually radiated down both legs and that the top of his right leg sometimes went numb.  Id.  He also commented that sometimes he got a burning and tingling sensation in his feet.  Id. at p. 15.  

Based on the evidence of record, and even with full consideration of the Veteran's complaints of pain and numbness, the Board finds that initial ratings in excess of 10 percent for radiculopathy of both the right and the left lower extremities are not warranted for the period of this appeal.  The Board emphasizes that it has considered the Veteran's complaints of pain and functional loss.  

The private medical evidence and VA examinations dated in February 2007 and March 2012 show improved motor strength and reflexes, but continued sensory deficits.  For example, the February 2007 VA examiner showed a right lower extremity limp, a positive Lashgue sign for the right lower extremity, 4/5 strength on motor examination, reflexes noted as 1+, and some sensory loss.  An April 2007 private medical record showed some muscle atrophy along the right calf, normal knee and ankle jerk reflexes but a medial hamstring reflex on the right, and diminished sensibility to pinprick on the right foot dorsum.  A November 2011 private sensory conduction study noted lumbosacral plexopathy without motor deficit with the Veteran complaining of aching, burning, numbness and tingling in his bilateral lower extremities.  The March 2012 VA examiner found mild intermittent pain in both lower extremities, mild paresthesias, mild numbness, and mild radiculopathy in both lower extremities.  Further, muscle strength and reflexes were noted as normal with no muscle atrophy and sensory examination was normal for thighs and knees but diminished for toes, ankles, feet and lower legs.  

Given these facts, the Board finds that initial ratings in excess of 10 percent for either lower extremity are not warranted.  In the Board's opinion, the preponderance of the medical evidence of record shows no more than mild radiculopathy with primarily sensory loss with only occasional decreased reflexes or muscle atrophy noted during the period of this appeal.  Therefore, no more than a 10 percent initial rating for each lower extremity is warranted.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Here, the Veteran has been assigned a separate compensable rating for radiculopathy in each lower extremity and no other rating was deemed appropriate.  

Consideration also has been given to whether staged ratings are required pursuant to Fenderson, but as indicated above, the initial disability ratings on appeal for radiculopathy of the right and left lower extremities have been found proper for the entire period of this appeal.  

Conclusion: Increased Rating Claims

The Board notes that the Veteran is competent to report the symptomatology associated with his disabilities.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (explaining that the Board is obligated to, and fully justified in, weighing the credibility of lay evidence); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that a veteran is competent to report that on which he or she has personal knowledge).  However, the Veteran's lay evidence is not as credible as the more probative and definitive evidence prepared by objective skilled professionals which demonstrates that the criteria for higher ratings for his lower back disability and for the radiculopathy of his lower extremities have not been met.  

In making these determinations, the Board has considered the statements of the Veteran that his lower back and radicular disabilities warrant higher ratings.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence that is to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, but he is not competent to identify his disabilities according to specific ratings in the diagnostic codes.  Layno, 6 Vet. App. at 470.  Instead, the Board relies on the examining medical personnel who have rendered findings which directly address the criteria under which his back and lower extremity disabilities are evaluated.  Moreover, while the Board finds the Veteran credible, the objective medical evidence from the VA examinations and private and VA medical evidence cited above supports the current ratings in this case, as explained in more detail above.  Based on the evidence of record, the Board finds that an initial rating in excess of 10 percent for degenerative changes of the lumbar spine, for the period from September 7, 2006, to May 3, 2007, for a rating in excess of 20 percent for degenerative changes of the lumbar spine, for the period from May 4, 2007, and for initial ratings in excess of 10 percent for radiculopathy for either lower extremity, are not warranted.  

The Board notes that, in making the above determinations, consideration was given to providing the benefit of the doubt to the Veteran in the event the evidence on some factual matter was in equipoise.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. App. at 49.  

The Board also has considered whether referral for an extraschedular evaluation is warranted.  The above determinations are based on application of pertinent provisions of VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for these disabilities on an extraschedular basis during this period.  See 38 C.F.R. § 3.321(b).  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

Neither the Veteran nor his representative expressly raised the issue of entitlement to an extraschedular rating regarding his claims on appeal.  Further, there has been no showing from the record that the Veteran's disability picture for these disorders could not be contemplated adequately by the applicable schedular rating criteria discussed above during the time frame of this appeal.  His symptoms, which together show his level of disability, are addressed by these criteria.  His evaluations were based on the selected diagnostic codes and associated statutes, regulations, and case law.  Higher ratings are provided for by the criteria but, as explained above, the evidence supports his lumbar spine and radicular ratings.  The Board believes that these ratings adequately describe the nature, extent, and severity of the Veteran's lower back and lower extremity disabilities for the period of this appeal.  

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran has not manifested an exceptional lumbar spine disability or an exceptional sciatic nerve disability picture during the period on appeal.  Discussion of whether he exhibited or exhibits related factors such as marked interference with employment or frequent periods of hospitalization at any point within this period therefore is unnecessary.  Further, referral for consideration of the assignment of a disability evaluation on an extraschedular basis for these claims is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative changes of the lumbar spine, for the period from September 7, 2006, to May 3, 2007, is denied.  

Entitlement to a rating in excess of 20 percent for degenerative changes of the lumbar spine, for the period from May 4, 2007, is denied.  

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.  

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.  


REMAND

Unfortunately, a remand is required for the Veteran's remaining claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  

During his September 2012 Board hearing, the Veteran testified that he suffered from prostatitis and from an upper respiratory infection with pharyngitis while in service.  He implied that he currently suffers from the same conditions, but that VA had not afforded him a VA examination and medical opinion.  In his July 2008 claim for service connection, the Veteran contended that he had suffered for more than 35 years with an enlarged prostate, which he stated started when he was in military service.  He also stated that he was currently treated at a local hospital for this condition.  Further, he stated that he had suffered everything from strep throat to having respiratory trouble caused by an upper respiratory infection.  He claimed that he was treated constantly for this while in service and still suffered from it to this day.  

Service treatment records in February 1969 noted an impression of chronic prostatitis and in June 1969 noted an impression of pharyngitis (probably streptococcal) after he was seen for complaints of symptoms of an upper respiratory infection.  An August 1967 service treatment record also noted a complaint of sore throat.  The Board notes that the January 2012 VA general examination failed to disclose a prostate or respiratory disorder and did not provide any medical opinion on whether such disorders might be related to the Veteran's period of active duty.  

The Board is of the opinion that the Veteran has provided lay evidence of a current disability, a disease in service, and of symptoms since service for both of these service connection claims.  Even though private and VA medical records associated with the claims file to date do not show recent treatment for prostatitis or a respiratory disorder, the Veteran's credible lay evidence and testimony are sufficient for the Board to request a VA examination and medical opinion in order to determine whether the Veteran has current prostate and respiratory disorders and, if so, whether they are related to his period of active duty.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (2013).  

On remand, the RO/AMC should also attempt to obtain from the Veteran any private or VA medical records related to treatment of his claimed prostate and respiratory disorders.  

As to the Veteran's TDIU claim, the Board notes that the issue of a TDIU is inextricably intertwined with the final adjudication of his pending service connection claims.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for his claimed prostate and respiratory disorders.  After the Veteran has signed any necessary releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular the local hospital records related to prostate treatment noted in his July 2008 claim for service connection.  VA treatment records from the Memphis VA Medical Center, and from VA clinics in Covington and Dyersburg, Tennessee, dated since August 2011, should be requested whether or not the Veteran responds to the request for additional information.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.  

2.  After completion of the above development, schedule the Veteran to undergo (an) appropriate VA examination(s) to determine the nature, extent, onset, and etiology of any prostate and respiratory disorders.  The Board notes that the hearing transcript indicates that the Veteran prefers any examination be held at the Nashville VAMC and not the Memphis VAMC.  The claims file and a copy of this Remand shall be made available to the examiner(s).  Any examiner shall note such review, and identify important information gleaned therefrom, in an examination report.  All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.  

In discussing an opinion, the examiner(s) should acknowledge the Veteran's relevant lay statements of his history of the claimed disabilities found in his July 2008 claim and Board hearing testimony.  The examiner(s) is(are) requested to review all pertinent records associated with the claims file, and following this review and the examination(s) offer opinions as to the following: 

a) Whether any prostate disorder, such as prostatitis, or any respiratory disorder, such as pharyngitis, is currently manifested or was manifested since his claim for service connection was filed in July 2008, and, if so, a diagnosis of such disorders should then be made; and 

b) Whether it is at least as likely as not (a 50 percent probability or more) that any manifested prostate or respiratory disorder is etiologically related to the Veteran's period of active service from June 1967 to April 1970.  

c) A rationale or explanation is requested for all opinions.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  Thereafter, readjudicate the Veteran's claims on appeal, including the claim for a TDIU.  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should thereafter be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


